UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 3, 2013 (April 3, 2013) CHEMBIO DIAGNOSTICS, INC. (Exact name of registrant as specified in its charter) Nevada 0-30379 88-0425691 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification Number) 3661 Horseblock Road, Medford, NY 11763 (Address of principal executive offices and zip code) (631)924-1135 (Registrant’s telephone number, including area code) Not Applicable. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-14c)) Item8.01Other Events. On April 3, 2013, Chembio Diagnostics, Inc. (the “Company”) issued a press release concerning the closing of its underwritten public offering of common stock.A copy of the press release is attached as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated by reference. ITEM9.01 Financial Statements and Exhibits. Exhibits Press Release, dated April 3, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. CHEMBIO DIAGNOSTICS, INC. Dated: April 3, 2013 /s/ Lawrence A. Siebert Lawrence A. Siebert Chief Executive Officer
